Citation Nr: 0604117	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  99-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for metatarsalgia and 
calluses of the left foot, status post osteotomies, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDING OF FACT

The veteran's metatarsalgia with calluses and osteotomies of 
the left foot do not produce moderately severe foot 
impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for metatarsalgia and calluses of the left foot, status post 
osteotomies, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.71a, Diagnostic 
Code 5299-5279 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The veteran is currently in receipt of the highest schedular 
rating which can be assigned for his metatarsalgia with 
calluses, status post osteotomies, under Diagnostic Code 5279 
(anterior metatarsalgia (Morton's disease)), because that 
Code's highest rating is 10 percent.  Accordingly, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2005) can not be used 
to increase the 10 percent rating under that code.  Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997).

Other codes will be considered.  The veteran has a calcaneal 
spur; he is service-connected for metatarsalgia, calluses and 
the osteotomies, but not the calcaneal spur, and a VA 
examiner in August 2004 indicated that the spur is not 
etiologically related or secondary to the service-connected 
left foot condition.  Because the evidence shows this, the 
impairment caused by the spur may not be taken into account 
in awarding a higher rating.  38 C.F.R. § 4.14 (2005).  
Nonetheless, when it is not possible to separate the effects 
of service- and nonservice-connected conditions, the doctrine 
of reasonable doubt dictates that the veteran's disability be 
attributed to the service-connected disability.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998). Also, the veteran has 
left ankle pain.  The ankle is situated proximal to the heel 
of the foot, whereas the service-connected metatarsalgia 
disability is situated distal to the heel, in the forefoot, 
in the metatarsal area.  Evaluating non-service-connected 
manifestations under a rating for a service-connected 
disability constitutes pyramiding and is prohibited.  Id.

Having noted that, the Board will consider whether a higher 
rating should be assigned under Diagnostic Code 5284, which 
is for "other foot injuries".  Ratings higher than the 
current 10 percent that could be assigned using this 
diagnostic code are 20 percent for disability equivalent to a 
moderately severe foot injury and 30 percent for disability 
equivalent to a severe foot injury.  

The Board concludes that the veteran's metatarsalgia is not 
the equivalent of a moderately severe or severe foot injury.  

Historically, the veteran had calluses on the ball of his 
left foot in service in October 1966.  He had pain in the 
second and third metatarsal in January 1982 and so he had 
osteotomies of the shafts of those metatarsals.  In February 
1993, he had painful hardware removed from the second 
metatarsal.  

Evidence concerning the level of disability for the time 
period pertinent to the current appeal shows less than 
moderately severe foot impairment.  The March 1995 VA 
examination revealed functional impairment manifested by 
slightly decreased range of motion in the 2nd 
metatarsophalangeal joint.  The September 1996 VA examination 
noted that the veteran was unable to heel or toe walk due to 
pain, but did not specifically indicate that this was due to 
his metatarsalgia disability; and even if it were, this alone 
does not support a finding of moderately severe or severe 
foot impairment.  The September 1999 VA examination report is 
more detailed and more probative of the degree of impairment, 
showing that he had mild pain and that range of motion was 
within normal limits.  These findings and the indication that 
the veteran could walk 1 1/2 blocks until he feels pain shows 
that there is less than moderately severe foot impairment.  
The veteran can walk a substantial distance before he feels 
pain, and there is no indication that he could not walk 
further with pain.  Pain is compensable only to the extent 
that it is disabling.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The August 2004 VA examination report is full of indications 
that he does not have moderately severe foot impairment, and 
this came after the veteran had testified in October 2003 
that his foot had become even worse.  The examiner indicated 
that there was no major functional impact from the 
metatarsalgia.  As far as 38 C.F.R. §§ 4.40, 4.45 are 
concerned, the normal gait cycle with no functional 
limitations on standing or walking and no objective evidence 
of painful motion on all movements of the left foot shows 
that there is not moderately severe foot impairment.  There 
are moderately tender calluses, but this is not the 
equivalent of a moderately severe foot injury.  Functional 
impairment is not limited to the extent of a moderately 
severe foot injury.  The veteran has complained of swelling, 
but it has not been reported on any of the examinations and 
the clinical findings indicate that moderately severe foot 
impairment is not present.  He has complained of numbness, 
and decreased sensation was found on VA examination September 
1996 but overall foot functional impairment is not moderately 
severe.  In light of the above, increasing the veteran's 
rating under Diagnostic Code 5284 is not warranted.  

Also, the Board has reviewed the rating schedule and finds 
that no other Diagnostic Code would be appropriate.  Any 
current foot arthritis has been noted to be unrelated to the 
service-connected disability by the August 2004 examiner, so 
the application of Diagnostic Code 5003, which was requested 
in the hearing, is not warranted.  Additionally, no other 
codes in the foot section of 38 C.F.R. § 4.71a are analogous.  
A compensable rating for the surgical scars, moreover, under 
old or new 38 C.F.R. § 4.118 (2002, 2005) is not warranted.  
(The rating criteria for scars have changed during the rating 
period, but not in substantive part as affects this claim.  
Also for note is that new 38 C.F.R. § 4.118 can not be 
applied earlier than its July 31, 2002 effective date.)  
While the veteran had subjective complaints of sharp 
intermittent pains radiating from the incision sites to the 
upper leg in 1995, the examiner did not indicate that there 
was scar pain, and the examiner in September 1996 indicated 
that there was decreased sensation to light touch sensitivity 
of the small left dorsal foot scar.  The examiner in August 
2004 indicated that there were no skin changes and the 
September 1999 examiner indicated that the scar was healed.  
The preponderance of the evidence is against a separate 
compensable rating under old or new 38 C.F.R. § 4.118.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and to Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA has satisfied its duty to notify.  In a November 2002 
letter from the RO to the claimant, the claimant was 
specifically advised of the type of evidence that would 
establish the claim, what evidence the claimant should 
provide, and what evidence VA would obtain, and the claimant 
was afforded additional time to submit such evidence. The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession. The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim. 
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in the January 
2005 supplemental statement of the case.

The Board acknowledges that the section 5103(a) notice was 
sent to the veteran after the RO's decision that is the basis 
for this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini at 120 that where, as here, 
the section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.  The process carried out during the course of 
the claim and appeal provided the claimant with a meaningful 
opportunity to participate effectively in the processing of 
the claim by VA.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The timing of the notice did not affect the 
essential fairness of the adjudication. Id.
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  VA examinations were conducted in 
1995, 1996, 1999, and 2004. The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise the claimant to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review is permitted. 


ORDER

Entitlement to an increased rating for metatarsalgia with 
calluses of the left foot, status post osteotomies, is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


